DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Re’ (US 2011/0209559 A1).
Regarding claim 1, Re’ discloses a fluid sensing device (100), comprising: a sensitive part (108) including a flexible portion extending in a second direction (sensor 108 extends at least horizontally; fig. 7) substantially orthogonal to a first direction, the first direction being a flow direction of fluid (a flow of fluid is in a vertical direction; fig. 7), at least part of the flexible portion being flexible (sensor 108 must have some degree of flexibility to react to fluid disturbances; ¶ [0041]); at least one first obstacle (142) extending in the second direction and being located in spaced relation to, and on an upstream side of the first direction relative to, the flexible portion (obstacle 142 extends at least in a horizontal direction and is located on an upstream side of a flow direction relative to sensor 108; fig. 7), the at least one first obstacle (142) being configured such that a collision of the fluid with the at least one first obstacle (142) generates vortexes (154) in the fluid alternately on one and the other sides in a third direction relative to the at least one first obstacle (fig. 10 and ¶ [0045]), so that one or more of the generated vortexes (154) collide with the flexible portion (108) so as to distort the at least part of the flexible portion (vortexes 54 collide with sensor 108 to distort it), the third direction being substantially orthogonal to the first and second directions (vortexes 154 are in a third direction, orthogonal to directions of sensor 108 and the flow direction; fig. 10); and a first sensor (112) including at least one sensing part configured to detect the distortion of the flexible portion as a flow of the fluid (sensor electronics 112 must having some sensing part in communication with sensor 108 to detect a distortion of sensor 108 as a flow of the fluid; ¶ [0045]).
Regarding claim 5, Re’ discloses comprising a plurality of obstacles (142, 130) including the at least one first obstacle (142), wherein the obstacles extend in the second direction and surround the sensitive part at spaced intervals along a circumferential direction of the sensitive part (at least walls of slot 130 and obstacle 142 are obstacles that extend in the second direction and surround sensor 108 at spaced intervals along a circumferential direction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Re’ (US 2011/0209559 A1) in view of Kamenster (US 4,831,883).
Regarding claims 2 and 6, Re’ discloses the invention as set forth above.
Re’ is silent on a plurality of obstacles.
Kamenster teaches a plurality of first obstacles (10, 12) including at least one set of two first obstacles that are adjacent to each other in the third direction with a clearance (a) therebetween (clearance a is between bodies 10 and 12 in a third direction); comprising a plurality of obstacles (10, 12) including the at least one first obstacle, wherein the obstacles (10, 12) extend in the second direction (bodies 10 and 12 extend in at least a second direction; fig. 1)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Re’ with the two obstacles of Kamenster to provide a stronger vortex generation (Kamenster, c. 2, ll. 1-5). In modifying the apparatus of Re’ with that of Kamenster, the clearance between the two first obstacles of Kamenster would be located on the upstream side of the first direction relative to the flexible portion (108) of Re’ and would surround a sensitive part at some spaced intervals along a circumferential direction of the sensitive part (108).

Allowable Subject Matter
Claims 3, 4, and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the sensitive part includes a sealed internal space, the at least part of the flexible portion is configured to become distorted so as to change an air pressure in the internal space, and the at least one sensing part of the first sensor borders the internal space or is at least partly located in the internal space, and is configured to detect changes in the air pressure in the internal space as a flow of the fluid” in combination with the remaining claim elements as recited in claims 3, 4, and 17-20. 
The prior art does not disclose or suggest “wherein the sensitive part further includes a support, the flexible portion of the sensitive part extends from the support in the second direction, and the at least one first obstacle extends from the support in the second direction” in combination with the remaining claim elements as recited in claims 7, 11, 13, and 15.
The prior art does not disclose or suggest “wherein the sensitive part further includes a support, the flexible portion of the sensitive part extends from the support in the second direction, and the at least one first obstacle extends from the support in the second direction” in combination with the remaining claim elements as recited in claim 8.
The prior art does not disclose or suggest “wherein the sensitive part further includes a support, the flexible portion of the sensitive part extends from the support in the second direction, and the obstacles extend from the support in the second direction” in combination with the remaining claim elements as recited in claims 9 and 10.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852